Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendments to the specification filed on 11/24/2020 have been entered. 
Drawings
The drawings were received on 11/24/2020.  These drawings are acceptable.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed limitations as amended on .  The prior art fails to show or reasonably teach in combination the claimed limitations drawn to:
"." in Claim .
"." in Claim .
"." in Claim .
The most pertinent prior art references which most closely discuss the claimed subject matter in Claims 1 and 10 is Dudar et al. (US 2015/0121999) 
Dudar et al. disclose the use of a mass airflow sensor in an engine intake to control canister purging regulated by a canister purge valve (¶¶)
However, Dudar et al. fail to disclose:
determining a fault with the reversible purge pump or the purge control valve when a mass air flow sensor disposed in an engine intake does not detect air flow when the reversible pump is running in the reverse direction
Instant Claims 1 and 10 enable opportunities for reversible purge pump fault detection utilizing mass airflow readings from a mass air flow sensor in a non-obvious and advantageous manner.
The most pertinent prior art references which most closely discuss the claimed subject matter in Claim 21 is Hyodo et al. (US 2002/0162457).
However, Hyodo et al. fail to disclose:
Leak detection that accounts for values generated when a pump operates both in a forward and backward direction and valve control and pressure determinations that would reasonably read on the limitations for purposes of leak detection thereby.  Hyodo et al also fail to disclose presence of a leak based on test pressures detected at two separate testing occasions when the engine is not running.  Hyodo et al. also lack a specific teaching of the claimed pressure sensor detecting the pressure increase or the pressure difference, per se. Rather, the prior art appears to only make an assumption/detection of the leak based on an internal pressure of the system, but does not make reference to pressure sensor  performing the claimed algorithm. As such, the prior art's control algorithm may be using a different pressure sensor, or simply relying on other variables, to determine the leak. 
Instant Claim 21 enables opportunities for reversible purge pump fault detection utilizing pressure readings arising from reverse pumping directions, valve control, and multiple testing occasions in an evaporative emission control system to increase leak detection accuracy in a non-obvious and advantageous manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. REINBOLD whose telephone number is (313)446-6607.  The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LOGAN KRAFT can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/S.A.R./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747